Citation Nr: 0936684	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  08-27 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.  

In December 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
The transcript of the hearing is in the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has written that he understands his service 
treatment records were destroyed in a fire.  They are in the 
claims folder and appear to be complete.  They document a 
complaint of low back pain with an impression of lumbago in 
June 1968.  In August 1968, low back pain was diagnosed as 
myalgia.  No further back complaints were documented in the 
service treatment records, although they did document a 
football injury, in December 1969, with a contusion to the 
nose.  The spine was indicated to be normal on the May 1971 
examination for separation from service.  

The Veteran has testified that his back was injured in a fall 
during service and re-injured when tackled while playing 
football.  He has testified of continuing symptoms since that 
time.  The Veteran testified of having a diagnosis of a 
herniated intervertebral disc at L4-L5.  A private physician 
has written letters supporting the claim with a diagnosis of 
chronic lumbar pain.  

The Veteran's Claims Assistance Act of 2000 (VCAA) provides 
that VA will obtain medical examinations and opinions where 
necessary.  They will be considered necessary when there is 
competent evidence of current disability and evidence, 
including statements from the claimant, indicating the 
symptoms may be associated with service, and the evidence 
does not contain sufficient evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d)(2) (West 2002).  In this 
case, the private physician has provided competent evidence 
of current disability and the Veteran has indicated a 
connection to service, but with minimal findings in service 
and normal findings on separation examination, the evidence 
is not sufficient to adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should ask the Veteran to 
complete releases identifying his care 
providers since service.  Releases for 
the Veteran's private physician, 
J. D. M., M.D., should be specifically 
requested.  Thereafter, the AOJ should 
request complete copies of the 
Veteran's medical records from the 
listed care providers, particularly 
Dr. J. D. M.  

2.  After the above records have been 
obtained and associated with the claims 
folder, the Veteran should be scheduled 
for a VA spine examination.  The claims 
folder, with the requested records, 
should be made available to the 
examiner for review in conjunction with 
the examination.  Imaging studies and 
any other tests or studies deemed 
necessary should be done.  The examiner 
should respond to the following 
questions with complete explanations:  

a.  What is the correct diagnosis for 
any low back disorder the Veteran may 
have?  

b.  Do the imaging studies reveal 
changes that are at least as likely as 
not due to injury in service?  Please 
explain.   

c.  Is the Veteran's current back 
disorder at least as likely as not due 
to injury in service?  Please explain.   

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

3.  Thereafter, the AOJ should 
readjudicate this claim in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




